Title: To James Madison from Thomas Jefferson, 4 June 1792
From: Jefferson, Thomas
To: Madison, James


No. 2.
Dear SirPhiladelphia June 4. 1792.
I wrote you the 1st. inst. which I will call No. 1. and number my letters in future that you may know when any are missing. Mr. Hammond has given me an answer in writing, saying that he must send my letter to his court & wait their instructions. On this I desired a personal interview that we might consider the matter together in a familiar way. He came accordingly yesterday and took a solo dinner with me, during which our conversation was full, unreserved & of a nature to inspire mutual confidence. The result was that he acknoleged explicitly that his court had hitherto heard one side of the question only, & that from prejudiced persons, that it was now for the first time discussed, that it was placed on entire new ground, his court having no idea of a charge of first infraction on them, and a justification on that ground of what had been done by our states, that this made it quite a new case to which no instructions he had could apply. He found from my expressions that I had entertained an idea of his being able to give an order to the governor of Canada to deliver up the posts, and smiled at the idea; & it was evident from his conversation that it had not at all entered into the expectations of his court that they were to deliver us the posts. He did not say so expressly, but he said that they considered the retaining of the posts as a very imperfect compensation for the losses their subjects had sustained: under the cover of the clause of the treaty which admits them to the navigation of the Missisipi and the evident mistake of the negotiators in supposing that a line due West from the lake of the Woods would strike the Missisipi, he supposed an explanatory convention necessary, & shewed a desire that such a slice of our Northwestern territory might be cut off for them as would admit them to the navigable part of the Missisipi: &c. &c. &c. He expects he can have his final instructions by the meeting of Congress. I have not yet had the conversation mentioned in my last. Do you remember that you were to leave me a list of names? Pray send them to me. My only view is that, if the P. asks me for a list of particulars, I may enumerate names to him, without naming my authority, and shew him that I had not been speaking merely at random. If we do not have our conversation before I can make a comparative table of the debts and numbers of all modern nations, I will shew him how high we stand indebted by the poll in that table. I omitted Hammond’s admission that the debt from the Patowmac North might be considered as liquidated, that that of Virginia was now the only great object, & cause of anxiety, amounting to two millions sterling. Adieu. Your’s affectionately
Th: Jefferson
